Exhibit 10.58

VICAL INCORPORATED

DELAYED ISSUANCE STOCK PURCHASE GRANT NOTICE

(AMENDED AND RESTATED STOCK INCENTIVE PLAN)

Vical Incorporated (the “Company”), pursuant to its Amended and Restated Stock
Incentive Plan (the “Plan”), hereby awards to Employee a right to purchase the
number of shares of the Company’s Common Stock set forth below (the “Award”).
The Award is subject to all of the terms and conditions as set forth herein and
in the Plan, the Delayed Issuance Stock Purchase Agreement (the “Award
Agreement”) and the Delayed Issuance Stock Purchase Deferral Election Agreement
(the “Election Agreement”), all of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan or the Award Agreement. In the event of
any conflict between the terms in the Award and the Plan, the terms of the Plan
shall control.

 

Employee:  

 

   Date of Grant:  

 

   Number of Shares Subject to Award:  

 

   Purchase Price per Share:  

$0.01

   Total Purchase Price:  

 

  

 

Vesting Schedule:   25% of the Shares subject to the Award vest on the first
anniversary following the Date of Grant and 1/16th of the Shares shall vest at
the end of each three-month period following such date. Notwithstanding the
foregoing, if the Employee does not elect to defer receipt of any of the Shares
subject to this Award, then the vesting schedule of this Award shall be
automatically amended to provide that 25% of the Shares subject to this Award
shall vest on the first anniversary following the Date of Grant and 1/16th of
the Shares shall vest at the end of each three-month period following such first
anniversary; provided in each case that the Employee’s Service has not
terminated prior to that date. In addition, the vesting of the Shares shall
accelerate upon the occurrence of the events set forth in Section 2(b) of the
Delayed Issuance Stock Purchase Agreement. Issuance Schedule:   The Shares will
be issued in accordance with the issuance schedule set forth in Section 6 of the
Delayed Issuance Stock Purchase Agreement.

Additional Terms/Acknowledgements: The undersigned Employee acknowledges receipt
of, and understands and agrees to, this Delayed Issuance Stock Purchase Grant
Notice, the Award Agreement, the Election Agreement and the Plan. Employee
further acknowledges that as of the Date of Grant, this Delayed Issuance Stock
Purchase Grant Notice, the Award Agreement, the Election Agreement and the Plan
set forth the entire understanding between Employee and the Company regarding
the Award and supersedes all prior oral and written agreements on that subject.

 

VICAL INCORPORATED     EMPLOYEE: By:  

 

   

 

  Signature     Signature Title:  

 

    Date:  

 

Date:  

 

     

 

ATTACHMENTS:   Delayed Issuance Stock Purchase Agreement, Delayed Issuance Stock
Purchase Deferral Election Agreement and Amended and Restated Stock Incentive
Plan

 

1



--------------------------------------------------------------------------------

ATTACHMENT 1

VICAL INCORPORATED

AMENDED AND RESTATED STOCK INCENTIVE PLAN

DELAYED ISSUANCE STOCK PURCHASE AGREEMENT

Pursuant to the Delayed Issuance Stock Purchase Grant Notice (“Grant Notice”)
and this Delayed Issuance Stock Purchase Agreement and in consideration of your
services, Vical Incorporated (the “Company”) has awarded you a Delayed Issuance
Stock Purchase Award (the “Award”) under its Amended and Restated Stock
Incentive Plan (the “Plan”). Your Award is granted to you effective as of the
Date of Grant set forth in the Grant Notice for this Award. This Delayed
Issuance Stock Purchase Agreement shall be deemed to be agreed to by the Company
and you upon the signing by you of the Delayed Issuance Stock Purchase Grant
Notice to which it is attached. Capitalized terms not explicitly defined in this
Delayed Issuance Stock Purchase Agreement shall have the same meanings given to
them in the Plan. In the event of any conflict between the terms in this Delayed
Issuance Stock Purchase Agreement and the Plan, the terms of the Plan shall
control. The details of your Award, in addition to those set forth in the Grant
Notice and the Plan, are as follows.

1. GRANT OF THE AWARD AND PURCHASE PRICE. This Award represents the right to be
issued on a future date the number of Shares as indicated in the Grant Notice.
As of the Date of Grant, the Company will credit to a bookkeeping account
maintained by the Company for your benefit (the “Account”) the number of Shares
subject to the Award. The Purchase Price for each Share shall be $0.01.

2. VESTING.

(a) In General. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Service.
Upon such termination of your Service, the Shares credited to the Account that
were not vested on the date of such termination will be forfeited at no cost to
the Company and you will have no further right, title or interest in or to such
underlying Shares.

(b) Vesting Acceleration. Notwithstanding the foregoing, upon a Change of
Control during your Service, then your Award will immediately vest in full.

3. NUMBER OF SHARES.

(a) The number of Shares subject to your Award may be adjusted from time to time
for capitalization adjustments, as provided in Section 9 of the Plan.

(b) Any Shares, cash or other property that becomes subject to the Award
pursuant to this Section 3 and Section 7, if any, shall be subject, in a manner
determined by the Board of Directors, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Shares covered by your Award.

 

1.



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of this Section 3, no fractional Shares or
rights for fractional Shares shall be created pursuant to this Section 3. The
Board of Directors shall, in its discretion, determine an equivalent benefit for
any fractional Shares or fractional Shares that might be created by the
adjustments referred to in this Section 3.

4. SECURITIES LAW COMPLIANCE. You may not be issued any Shares under your Award
unless either (i) the Shares are registered under the Securities Act; or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act of 1933, as amended. Your Award
also must comply with other applicable laws and regulations governing the Award,
and you will not receive such Shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

5. LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
Shares subject to the Award until the Shares are issued to you in accordance
with Section 6 of this Agreement. After the Shares have been issued to you, you
are free to assign, hypothecate, donate, encumber or otherwise dispose of any
interest in such Shares provided that any such actions are in compliance with
the provisions herein and applicable securities laws. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to receive any distribution of Shares to which you
were entitled at the time of your death pursuant to this Agreement.

6. DATE OF ISSUANCE.

(a) The Company will deliver to you a number of Shares equal to the number of
vested Shares subject to your Award, including any additional Shares received
pursuant to Section 3 above that relate to those vested Shares on the applicable
vesting date(s). However, if a scheduled delivery date falls on a date that is
not a business day, such delivery date shall instead fall on the next following
business day.

(b) Notwithstanding the foregoing, in the event that (i) you are subject to the
Company’s policy permitting officers and directors to sell Shares only during
certain “window” periods, in effect from time to time or you are otherwise
prohibited from selling Shares in the public market and any Shares covered by
your Award are scheduled to be delivered on a day (the “Original Distribution
Date”) that does not occur during an open “window period” applicable to you, as
determined by the Company in accordance with such policy, or does not occur on a
date when you are otherwise permitted to sell Shares on the open market, and
(ii) the Company elects not to satisfy its tax withholding obligations by
withholding Shares from your distribution, then such Shares shall not be
delivered on such Original Distribution Date and shall instead be delivered on
the first business day of the next occurring open “window period” applicable to
you pursuant to such policy (regardless of whether you are still providing
continuous services at such time) or the next business day when you are not
prohibited from selling Shares in the open market, but in no event later than
the fifteenth (15th) day of the third calendar month of the calendar year
following the calendar year in which the Original Distribution Date occurs. The
form of such delivery (e.g., a stock certificate or electronic entry evidencing
such Shares) shall be determined by the Company.

 

2.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the following provisions shall apply if you
elect to defer delivery of the Shares subject to your Award beyond the vesting
date in accordance with this Section:

(i) With respect to Shares subject to the Award that vest no sooner than 13
months following the Date of Grant specified in your Grant Notice and if, within
the 30-day period following the Date of Grant indicated on your Grant Notice,
you elect to defer delivery of such Shares beyond the vesting date, then the
Company will not deliver such Shares on the vesting date or dates provided in
your Grant Notice, but will instead deliver such Shares to you on the date or
dates that you so elect (the “Settlement Date”); provided, however, that in the
event of your “separation from service” (as such term is defined in section
409A(a)(2)(A)(i) of the Code and applicable guidance thereunder (“Separation
From Service”) prior to the Settlement Date, such vested Shares shall instead be
delivered to you on the date of your Separation From Service. If such deferral
election is made, the Committee shall, in its sole discretion, establish the
rules and procedures for such election which shall be evidenced by a Delayed
Issuance Stock Purchase Deferral Election Agreement.

(ii) If at the time the Shares would otherwise be issued to you as a result of
your Separation From Service, you are subject to the distribution limitations
contained in section 409A of the Code applicable to “specified employees” as
defined in section 409A(a)(2)(B)(i) of the Code and applicable guidance
thereunder, Share issuances to you as a result of your Separation From Service
shall not be made before the date which is six (6) months following the date of
your Separation From Service, or, if earlier, the date of your death that occurs
within such six (6) month period.

(iii) If the Company determines that you are subject to its policy regarding
insider trading of the Company’s stock or you are otherwise prohibited from
selling Shares of the Company’s stock in the public market and any Shares
subject to your Award are scheduled to be delivered on a Settlement Date that
does not occur during an open “window period” applicable to you, as determined
by the Company in accordance with such policy, or a day when you are prohibited
from selling Shares in the public market and the Company elects not to satisfy
its tax withholding obligations by withholding Shares from your distribution,
then such Shares shall not be delivered on such Settlement Date and shall
instead be delivered as soon as practicable on the first business day within the
next open “window period” applicable to you pursuant to such policy or the next
day when you are not prohibited from selling Shares in the public market
(regardless of whether you are still providing continuous services at such
time); provided, however, that unless the delay until the next open window
period or the next day when you are not prohibited from selling Shares in the
public market would not result in the imposition of any additional taxes under
the Code (including section 409A of the Code), the delivery of the Shares shall
not be delayed pursuant to this provision beyond sixty (60) days following the
selected Settlement Date. The form of such delivery (e.g., a stock certificate
or electronic entry evidencing such Shares) shall be determined by the Company.

(iv) Notwithstanding anything to the contrary set forth in the Plan, in the
event of a Change in Control that is not a 409A Change of Control, then the
surviving or acquiring corporation (or its parent company) (the “Acquiring
Entity”) must either assume, continue or substitute your Award, and Shares
subject to your Award that vest, if any, shall be

 

3.



--------------------------------------------------------------------------------

issued to you by the Acquiring Entity in accordance with the terms of this
Agreement and your deferral election. For such purposes, a “409A Change in
Control” is a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the Company’s assets, as provided in
Internal Revenue Code Section 409A(a)(2)(A)(v) and applicable guidance
thereunder.

(v) In the event that you have a Separation From Service that is not a
termination of your Service, then any unvested Shares subject to your Award that
vest following your Separation From Service will be issued to you in accordance
with the provisions of Section 6(a) and 6(b).

7. DIVIDENDS. You shall be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
Shares covered by your Award, provided that if any such dividends or
distributions are paid in Shares, the Fair Market Value of such Shares shall be
converted into additional Shares covered by the Award, and further provided that
such additional Shares shall be subject to the same forfeiture restrictions and
restrictions on transferability as apply to the Shares subject to the Award with
respect to which they relate.

8. RESTRICTIVE LEGENDS. The Shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

9. AWARD NOT A SERVICE CONTRACT.

(a) Your Service with the Company or an Affiliate is not for any specified term
and may be terminated by you or by the Company or an Affiliate at any time, for
any reason, with or without cause and with or without notice. Nothing in this
Delayed Issuance Stock Purchase Agreement (including, but not limited to, the
vesting of your Award pursuant to the schedule set forth in Section 2 herein or
the issuance of the Shares subject to your Award), the Plan or any covenant of
good faith and fair dealing that may be found implicit in this Delayed Issuance
Stock Purchase Agreement or the Plan shall: (i) confer upon you any right to
continue in the employ of, or affiliation with, the Company or an affiliate;
(ii) constitute any promise or commitment by the Company or an affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Delayed Issuance Stock Purchase
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). You
further acknowledge and agree that such a reorganization could result in the
termination of your Service, or the termination of Affiliate status of your
employer and the loss of benefits available to you under this Delayed Issuance
Stock Purchase Agreement, including but not limited to, the termination of the
right to continue vesting in the Award. You further acknowledge and agree

 

4.



--------------------------------------------------------------------------------

that this Delayed Issuance Stock Purchase Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Service at any time, with or without cause and with or without
notice.

10. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of the Shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Shares issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) causing you to tender a cash payment; or (iii) withholding Shares from the
Shares issued or otherwise issuable to you in connection with the Award with a
Fair Market Value (measured as of the date Shares are issued to pursuant to
Section 6) equal to the amount of such Withholding Taxes; provided, however,
that the number of such Shares so withheld shall not exceed the amount necessary
to satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any
Shares.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Shares or it is determined after the delivery of Shares to
you that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.

11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the Shares to be issued pursuant to this Agreement until such
Shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

12. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the

 

5



--------------------------------------------------------------------------------

Company’s policy permitting officers and directors to sell Shares only during
certain “window” periods and the Company’s insider trading policy, in effect
from time to time.

13. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.

16. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.

 

6.



--------------------------------------------------------------------------------

Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

18. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

19. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board of Directors by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board of Directors reserves the right to change, by written
notice to you, the provisions of this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

7.



--------------------------------------------------------------------------------

Attachment II

VICAL INCORPORATED

DELAYED ISSUANCE STOCK PURCHASE DEFERRAL ELECTION AGREEMENT

Please complete this Election Agreement and return a signed copy to Jill
Broadfoot, Chief Financial Officer of Vical Incorporated (the “Company”) no
later than the thirtieth (30th) day following the Date of Grant as indicated on
your Delayed Issuance Stock Purchase Grant Notice.

NOTE: THIS ELECTION AGREEMENT MUST BE COMPLETED AND RETURNED BY FEBRUARY 10,
2010. IF THE FIRST VESTING DATE OCCURS NO SOONER THAN 13 MONTHS FOLLOWING THE
DATE OF GRANT AND IF, BY FEBRUARY 10, 2010, YOU ELECT TO DEFER DELIVERY OF SUCH
SHARES BEYOND THE VESTING DATE, THEN THE COMPANY WILL DELIVER THE SHARES TO YOU
ON THE DATE OR DATES THAT YOU ELECT.

Defined terms not explicitly defined in this Election Agreement but defined in
the Amended and Restated Stock Incentive Plan, your Delayed Issuance Stock
Purchase Agreement or your Delayed Issuance Stock Purchase Grant Notice shall
have the same definitions as in such documents.

 

Name:

 

  

SS #:

 

 

INSTRUCTIONS

   In making this election, the following rules apply:

 

  •  

You may elect a Settlement Date that occurs after the date of vesting. The
“Settlement Date” is the date as of which you will receive the vested shares
associated with the Delayed Issuance Stock Purchase Award that you elected to
defer below. Unless you timely elect otherwise on this Election Agreement, the
shares subject to your Award will be issued to you on the date or dates upon
which they vest as indicated in your Grant Notice and Delayed Issuance Stock
Purchase Agreement.

 

  •  

Notwithstanding the foregoing, in the event of your separation from service (as
such term is defined in Code Section 409A(a)(2)(A)(i) and applicable guidance
thereunder (“Separation From Service”)) prior to the Settlement Date, then the
vested shares subject to your Award shall instead be delivered to you on the
date of your Separation From Service, or as soon as administratively practicable
thereafter, subject to the terms of Section 6(b) of your Delayed Issuance Stock
Purchase Agreement.

 

  •  

If no Settlement Date is elected, then the issuance of vested shares of Common
Stock will occur upon the vesting date(s) indicated in your Grant Notice.

 

  •  

Notwithstanding any provision in this Election Form or your Grant Notice,
Delayed Issuance Stock Purchase Agreement or the Plan to the contrary, the
issuance of the vested shares of Common Stock shall be made in a manner that
complies with the requirements of Code Section 409A, which may include, without
limitation, deferring the payment of such benefit for six (6) months after your
Separation From Service; provided, however, that nothing in this paragraph shall
require the payment of benefits to you earlier than they would otherwise be
payable under the Award.

 

1.



--------------------------------------------------------------------------------

DEFERRAL ELECTION

I hereby irrevocably elect to defer receipt of the shares associated with the
Delayed Issuance Stock Purchase Award granted to me on January 11, 2010 until
the following date(s) and in the following increment(s).

I acknowledge that only vested shares will be issued to me and that the
Settlement Date may only occur after vesting. I acknowledge that in the event of
my Separation From Service prior to any Settlement Date that I elect, the vested
shares shall instead be delivered to me on the date of my Separation From
Service.

 

   (SETTLEMENT DATE(S) — CHECK BOXES THAT APPLY)

   I elect to have my vested Stock issued to me on the following dates, in the
following amounts:

 

 

A.      ¨

 

 

    

 

       Number of shares      Month    Day    Year      B.      ¨  

 

    

 

       Number of shares      Month    Day    Year      C.      ¨  

 

    

 

       Number of shares      Month    Day    Year      D.      ¨  

 

    

 

       Number of shares      Month    Day    Year      E.      ¨  

 

    

 

       Number of shares      Month    Day    Year      F.      ¨  

 

    

 

       Number of shares      Month    Day    Year      G.      ¨  

 

    

 

       Number of shares      Month    Day    Year      H.      ¨  

 

    

 

       Number of shares      Month    Day    Year      I.      ¨  

 

    

 

       Number of shares      Month    Day    Year      J.      ¨  

 

    

 

       Number of shares      Month    Day    Year      K.      ¨  

 

    

 

       Number of shares      Month    Day    Year   

L.      ¨ Notwithstanding the election that I made in A-K above, I elect to have
my vested Stock issued to me immediately upon a 409A Change of Control, in the
event such date occurs prior to the date(s) selected above. For such purposes, a
“409A Change of Control” is a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the Company’s
assets, as provided in Internal Revenue Code Section 409A(a)(2)(A)(v) and
applicable guidance thereunder.

Manner of Transfer

All of the shares of Common Stock that you are entitled to receive on the
Settlement Date specified in this Election Agreement will be transferred to you
on or as soon as practicable after such Settlement Date, subject to Section 6 of
the Delayed Issuance Stock Purchase Agreement.

 

2.



--------------------------------------------------------------------------------

Terms and Conditions

   By signing this form, you hereby acknowledge your understanding and
acceptance of the following:

 

  l. Withholding. Unless the tax withholding obligations of the Company are
satisfied in accordance with the terms of the Delayed Issuance Stock Purchase
Agreement, the Company shall have no obligation to issue to you any Common Stock
subject to your Delayed Issuance Stock Purchase Award, including but not limited
to deferred shares that are subject to this Election Agreement.

 

  2. Nonassignable. Your rights and interests under this Election Agreement may
not be assigned, pledged, or transferred other than as provided in the Vical
Incorporated Amended and Restated Stock Incentive Plan.

 

  3. Termination of this Agreement. The Company reserves the right to terminate
this Election Agreement at any time. In such case, any vested shares of Common
Stock granted to you pursuant to the Delayed Issuance Stock Purchase Agreement
may be issued to you immediately, to the extent permitted by Section 409A of the
Code and the regulations and other guidance promulgated thereunder.

 

  4. Bookkeeping Account. The Company will establish a bookkeeping account to
reflect the number of shares of Common Stock subject to your Delayed Issuance
Stock Purchase Award and the Fair Market Value of such deferred shares that are
subject to this Election Agreement.

 

  5. 409A Change of Control Distribution. A distribution upon a 409A Change of
Control shall only occur if such distribution complies with the distribution
requirements of Code Section 409A and the regulations and other guidance
promulgated thereunder.

 

  6. Governing Law. This Agreement shall be construed and administered according
to the laws of the State of California.

By executing this Election Agreement, I hereby acknowledge my understanding of
and agreement with all the terms and provisions set forth in this Election
Agreement.

 

EMPLOYEE

    VICAL INCORPORATED

 

    By:  

 

      Name:  

 

      Title:  

 

Date:

 

 

    Date Received:                                    
                                                      

 

3.